DETAILED ACTION

The applicant amended claims 1-6, 8, and 15-19 in the amendment received on 12-17-2021.

Claims 1-20 are pending.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claims 1, 8, and 15 similarly define the distinct features, “ detecting, by a first intercept library of a network device, a first socket system call from a first application associated with a user space of the network device, wherein the first intercept library is associated with the user space of the network device, wherein the first socket system call is addressed to a kernel associated with the network device; generating, by the first intercept library of the network device, a first intercept socket based on the first socket system call; detecting, by the first intercept library of the network device, a first request for a subscription for first asynchronous network state information addressed to a socket address of the kernel associated with the network device, wherein the first request for the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. M./
Joel Mesa
Examiner, Art Unit 2447

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447